851 F.2d 1501
271 U.S.App.D.C. 274
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert D. PETERSON, Appellant,v.GREATER SOUTHEAST COMMUNITY HOSPITAL FOUNDATION, INC.
No. 87-7097.
United States Court of Appeals, District of Columbia Circuit.
May 18, 1988.

Before MIKVA, D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  For the reasons stated by the district court in its Order filed April 30, 1987, it is


2
ORDERED and ADJUDGED by the court that the decision of the district court to dismiss the complaint in this case be affirmed.


3
The Clerk is directed to withhold the issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.